Title: Acct. of the Weather in March [1772]
From: Washington, George
To: 




Mar. 1st. Ground pretty hard froze. Morning Calm & pleasant. Cool & Windy afterwards Wind fresh from the Northward.
 


2. Pretty Cool all day—Wind being abt. No. Et. & Cloudy in the Afternoon.
 


3. Cloudy & Snowing in the forenoon & raw & cold all day.
 



4. Morning clear and tolerably pleasant but raw and Cold in the Afternoon & raining in the Night.
 


5. Wind blew very fresh and cold from the Northwest.
 


6. Hard frost and unpleasant with Clouds.
 


7. Tolerably pleasant—Wind getting Southerly.
 


8. Clear, Warm, and very pleasant with but little Wind.
 


9. The Rain which began to fall in the Night continued till abt. 9 Oclock when it ceased & cleard. away warm.
 


10. Tolerably pleasant in the Forenoon but lowering & like for Snow in the Afternoon.
 


11. Cold & raw in the forenoon Snowing in the afternoon.
 


12. Clear Morning but very hard frost ground being blocked up close. In the Night Snow again.
 


13. Snow about an Inch deep but soon Melted. The day Clear & cool especially in the Evening.
 


14. Hard frozen Morning & Cold all day but clear.
 


15. Very raw and Cold with the Wind Northerly and clear.
 


16. Wind fresh & raw in the forepart of the day from the So. West—afterwards still & pleasant.
 


17. Hard frost and very Cold, Wind at No. West again.
 


18. Lowering Morning, and Snowy day.
 


19. Cloudy & disagreeable in the Morning. Raining in the Afternoon & Misty Evening.
 


20. Snow several Inches deep this morning & continued Snowing, & Melting as it fell till 2 or 3 Oclock in the afternoon.
 


21. Clear & Windy from the No. West & cool for the Season.
 



22. Wind very fresh from the same & clear but cold.
 


23. White Frost but clear till the Afternoon—then lowering a little.
 


24. Tolerably pleasant & at the same time clear & mild.
 


25. Raining more or less all the Afternoon.
 


26. Clear and Cool Wind Northerly.
 


27. Tolerably pleasant in the Forenoon but raw & cold afterwards.
 


28. Pleasant forenoon but very Wet & Rainy afterwds.
 


29. Wind very fresh from the westward with Cool Clouds.
 


30. Wind from the same Quarter and Cool but clear.
 


31. Forepart clear but a little Cool—latter part Cloudy & like for Rain.
